Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 1, 2022

                                     No. 04-22-00072-CV

                                JMI CONTRACTORS, LLC,
                                       Appellant

                                              v.

                                  Jose Manuel MEDELLIN,
                                          Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-05983
                          Honorable Aaron Haas, Judge Presiding


                                       ORDER
        Appellee’s brief is currently due by November 1, 2022. On October 26, 2022, appellee
filed an opposed motion requesting permission to exceed the word limit. After consideration, we
grant the motion.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court